PER CURIAM.
By petition and cross-petition for a writ of certiorari we have for review orders of the Florida Industrial Commission bearing dates January 4, 1965 and February 24, 1965.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 31 F.S.A.
Our consideration of the petition, the record and briefs leads us to conclude that *785there has been no deviation from the essential requirements of law.
The petition and cross-petition are therefore denied.
DREW, C. J., and THOMAS, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.